United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3139
                        ___________________________

                            James Carson; Eric Lucero

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

Steve Simon, Secretary of State of the State of Minnesota, in his official capacity

                       lllllllllllllllllllllDefendant - Appellee

   Robert LaRose; Teresa Maples; Mary Sansom; Gary Severson; Minnesota
              Alliance for Retired Americans Education Fund

                lllllllllllllllllllllIntervenor Defendants - Appellees
                                        ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 27, 2020
                             Filed: October 29, 2020
                                    [Published]
                                 ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       This appeal involves the rules governing the counting of absentee ballots cast
in Minnesota for the upcoming general election for President of the United States.
Minnesota law dictates that election officials only count ballots received by election
day. The Minnesota Alliance for Retired Americans Education Fund and some of its
members (the “Alliance”) sued Minnesota Secretary of State Steve Simon in
Minnesota state court, alleging the statutory deadline was unconstitutional. The
Secretary and the Alliance entered into a consent decree purporting to change these
rules, by essentially making the statutorily-mandated absentee ballot receipt deadline
inoperative. A Minnesota state court confirmed that decree. As a result of this
agreement, the Secretary has directed election officials to count absentee ballots
received up to a week after election day, notwithstanding Minnesota law.

       James Carson and Eric Lucero, both Minnesota registered voters and also
certified nominees of the Republican Party to be presidential electors, sued the
Secretary, alleging that the consent decree and the state court’s order confirming it
violate the United States Constitution. Carson and Lucero sought an injunction,
which the district court denied after concluding they lacked standing to bring the
claims. On appeal, we conclude that Carson and Lucero have standing and that the
extension of the deadline likely violates Article II, Section 1 of the Constitution
because the Secretary extended the deadline for receipt of ballots without legislative
authorization. We therefore reverse the district court’s denial of a preliminary
injunction, and remand to the district court to enter an injunction requiring the
Secretary and those under his direction to identify, segregate, and otherwise maintain
and preserve all absentee ballots received after the deadlines set forth in Minn. Stat.
§ 203B.08, subd. 3.

                                          I.

      Article II of the United States Constitution grants state legislatures the
authority to select presidential electors and Congress the authority to select the date


                                         -2-
of the election. The so-called “Electors Clause” states that “[e]ach State shall
appoint, in such Manner as the Legislature thereof may direct, a Number of
Electors[.]” U.S. Const. art. II. § 1. The Constitution gives the United States
Congress the power to set the date on which the presidential election occurs, but it
requires the “day shall be the same throughout the United States.” Id.

       Congress has set “the Tuesday next after the first Monday in November” as the
date for selecting presidential electors. 3 U.S.C. § 1. This year, that day falls on
November 3, 2020 (“Election Day”). Once selected, the presidential electors meet
“on the first Monday after the second Wednesday in December,” 3 U.S.C. § 7, which
this year falls on December 14. Congress has also provided that it must generally
accept the votes of electors selected and certified by the state at least six days before
the meeting of the Electoral College, which this year is December 8. Id. § 5. This
date is often referred to as the “safe harbor” for states to certify their election results
for presidential electors.

       Under Minnesota Election Law, “[a]ny eligible voter may vote by absentee
ballot.” Minn. Stat. § 203B.02, subd. 1. For the 2020 general election, voters have
been able to cast absentee ballots since September 18. Id. § 203B.081, subd. 1 (“An
eligible voter may vote by absentee ballot . . . during the 46 days before the
election[.]”). A voter may request an absentee ballot any time up until the day before
Election Day. Id.

      Minnesota law provides receipt deadlines for absentee ballots depending on the
delivery method. Id. § 203B.08, subd. 3. For a vote to count, election officials must
receive absentee ballots delivered by hand by 3:00 p.m., and those delivered by mail
by 8:00 p.m. Id. Ballots received after those times “shall be marked as received late
by the county auditor or municipal clerk, and must not be delivered to the ballot
board.” Id. To facilitate compliance with this legislative mandate, Minnesota Rule



                                           -3-
8210.2500 directs that absentee ballots arriving after the deadline “shall be marked
as received late by the county auditor or municipal court[.]”

       In May 2020, the Alliance sued the Secretary to enjoin enforcement of the
receipt deadline. LaRose v. Simon, No. 62-CV-20-3149 (Minn. Dist. Ct. 2020). The
Alliance alleged the receipt deadline was unconstitutional under the First and
Fourteenth Amendments because it purportedly disenfranchised thousands of voters
who would timely mail their ballots but not have them count because they were not
received by the receipt deadline. The Alliance alleged this was particularly true in
2020 because of the COVID-19 pandemic and an anticipated increase in absentee
ballots overwhelming the United States Postal Service. The Alliance sought an
injunction directing the Secretary to accept timely postmarked absentee ballots
received within a “reasonable” time after Election Day. The Alliance sought this
relief for both the August 11, 2020, primary election and the November 3, 2020,
general election.

       The Secretary and the Alliance then filed a partial consent decree for the
primary election and asked the state court to approve it. In mid-June, the Minnesota
state court entered the partial consent decree order. Under the primary election
consent decree, the Secretary agreed to not enforce the receipt deadline. Instead,
election officials would accept all absentee ballots received up to two days after the
primary so long as they were postmarked on or before the date of the primary. The
Secretary also agreed to issue instructions to election officials about the change.
These included enclosing information with each absentee ballot telling voters that
their ballots could arrive up to two days after the date of the primary, as well as taking
additional steps to inform the public.

      After the state court entered of the primary consent decree, the Republican
Party of Minnesota, the Republican National Committee, the National Republican
Congressional Committee, and Donald J. Trump for President, Inc., intervened. The

                                           -4-
Alliance soon asked the state court to enter an injunction for the general election
containing essentially the same relief afforded by the primary consent decree order.
In mid-July, the Secretary and the Alliance filed a consent decree for the general
election and asked the state court to approve it. The state court intervenors opposed
its entry. The state court entered the consent decree order on August 3, 2020.

       Under the general election consent decree, the Secretary agreed to not enforce
the ballot receipt deadline in Minn. Stat. § 203B.08, subd. 3. Instead, the Secretary
agreed he would issue guidance to local election officials to count all mail-in ballots
with a postmark of Election Day or before, if those election officials received the
ballots within five business days (seven calendar days) of Election Day (the
“postmark deadline”). The consent decree also provided that if a mail ballot did not
have a postmark, the election official “should presume that it was mailed on or before
Election Day unless the preponderance of the evidence demonstrates it was mailed
after the Election Day.”

       The state court intervenors appealed the general election consent decree order
to the Minnesota Supreme Court, but quickly abandoned the appeal. The Minnesota
Supreme Court dismissed the appeals the same day upon motion of the parties.

       In late August, the Secretary issued guidance to state election officials as
agreed in the consent decree. The Secretary provided state election officials with
documents to use as instructions for absentee ballot return envelopes. The absentee
ballot guidance directed election officials to include the language with each ballot
instructing voters that the ballot must be postmarked by November 3 but would be
counted if received up to one week after Election Day.

      Minnesota voters who requested absentee ballots for the general election began
receiving their ballots on September 18, 2020, when early voting began. As of
September 29, over 1 million Minnesota voters had requested absentee ballots.

                                         -5-
       In August 2020, Carson and Lucero were both certified pursuant to Minn. Stat.
§ 208.03 as nominees of the Republican Party to be electors for the State of
Minnesota in the 2020 presidential election. Carson and Lucero (the “Electors”) filed
a lawsuit in federal district court against the Secretary. They alleged the Secretary
exceeded his authority by entering into the consent decree and agreeing to accept
absentee ballots after the Receipt Deadline, thereby violating the Electors Clause’s
exclusive delegation of this authority to the Minnesota Legislature. They also alleged
that by agreeing to accept absentee ballots after the receipt deadline, the Secretary
violated the congressional mandate that Election Day be held on November 3. The
Electors moved for a preliminary injunction, essentially asking the district court to
enjoin the Secretary and related election officials from implementing, enforcing, or
giving effect to the portion of the general election consent decree that altered the
receipt deadline for absentee ballots set by Minnesota law. The Alliance intervened
in the action with both parties’ consent.

       On October 12, after briefing and a hearing, the district court denied the
preliminary injunction. The district court based its denial solely on its conclusion that
it lacked subject-matter jurisdiction because the Electors lacked both constitutional
and prudential standing.

      The Electors appealed and moved for a stay pending appeal as well as
expedited resolution of the case. We ordered expedited briefing and set oral
argument for October 27, 2020.

                                         II.
                                     A. Standing

       Standing is a separation-of-powers doctrine that “ensure[s] that federal courts
do not exceed their authority as it has been traditionally understood” under the United
States Constitution. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). We review

                                          -6-
the question of Article III standing de novo. Wallace v. ConAgra Foods, Inc., 747
F.3d 1025, 1029 (8th Cir. 2014). “[T]he irreducible constitutional minimum of
standing” requires: (1) an injury in fact; (2) a causal connection between the injury
and the challenged conduct; and (3) a likelihood that a favorable decision will redress
the injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992).

       In this case, the Electors have standing as candidates. While the Secretary and
Alliance contend that the Electors are not candidates, we disagree because the plain
text of Minnesota law treats prospective presidential electors as candidates. See
Minn. Stat. § 200.01; see also id. § 208.04, subd. 1. The provisions that govern
elections in that state expressly include Chapter 208—the chapter for “Presidential
Electors”—as one of the chapters that “shall be known as the Minnesota Election
Law.” See id. § 200.01. And, “Minnesota Election Law applies to all elections held
in this state unless otherwise specifically provided by law.” Id. § 200.015.

       Chapter 208 references Chapter 200 for its definitions. Compare id. § 208.01
(“The words used in this chapter have the meanings prescribed to them in chapter
200.”), with id. § 200.02, subd. 2 (“[g]eneral election” means “an election held at
regular intervals on a day determined by law . . . at which the voters of the state . . .
choose by ballot public officials or presidential electors”), id. subd. 6 (“[p]olitical
party” means “an association of individuals under whose name a candidate files for
partisan office”), id. subd. 7 (defining “[m]ajor political party” as a “political party
that maintains a party organization in the state . . . that has presented at least one
candidate for election to the office of: . . . presidential elector . . . ; and whose
candidate received votes in each county in that election and received votes from not
less than five percent of the total . . . in that election.”), and id. subd. 27 (“[p]artisan
offices” includes “presidential electors”).

      In detailing how most offices appear on a ballot, Section 204B.03 expressly
excepts “presidential electors” but refers to them in the same section as “[c]andidates

                                            -7-
of a major political party for any partisan office[.]” Id. § 204B.03. And, it expressly
references “presidential elector candidates” when describing how non-major political
party candidates seek a nomination for other non-presidential-elector offices. Id.
(emphasis added).

       Meanwhile, Chapter 208 describes how major political parties nominate
presidential electors. See id. § 208.03. And, it provides that “[w]hen presidential
electors . . . are to be voted for, a vote cast for the party candidates for president and
vice president shall be deemed a vote for that party’s electors . . . as filed with the
secretary of state.” Id. § 208.04, subd. 1. Because Minnesota law plainly treats
presidential electors as candidates, we do, too.

       “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548
(quoting Lujan, 504 U.S. at 560). A “particularized” injury “affect[s] the plaintiff in
a personal and individual way.” Id. A “concrete injury . . . must actually exist.” Id.
(cleaned up). “An allegation of future injury may suffice if the threatened injury is
‘certainly impending,’ or there is a ‘substantial risk’ that the harm will occur.” Susan
B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Clapper v. Amnesty
Int’l USA, 568 U.S. 398, 414 n.5 (2013)).




                                           -8-
       As candidates, the Electors argue that they have a cognizable interest1 in
ensuring that the final vote tally accurately reflects the legally valid votes cast. An
inaccurate vote tally is a concrete and particularized injury to candidates such as the
Electors. The Secretary’s use of the consent decree makes the Electors’ injury
certainly-impending, because the former necessarily departs from the Legislature’s
mandates. Thus, the Electors meet the injury-in-fact requirement.

       Next, the Electors meet the causal-connection requirement because the injury
flows from the challenged conduct (the Secretary’s policy). And, even though the
Secretary and the Alliance do not appear to challenge the redressability requirement,
it is likely that the requested relief (an injunction) will redress the injury (an
inaccurate vote tally) because the former will mitigate the latter.

       For these reasons, we conclude the Electors have Article III standing as
candidates.2 Having so concluded, we must decide whether the district court was
correct in concluding the Electors lacked prudential standing because they are
asserting the rights of third parties — namely the Minnesota Legislature. We
disagree with the district court’s assessment.

      1
        The Supreme Court recently declined to stay a consent decree entered into by
the Rhode Island Secretary of State, which agreed not to enforce that state’s witness
and attestation requirements for mail-in voting. In its stay denial order, the Court
noted that “the applicants lack a cognizable interest in the State’s ability to ‘enforce
its duly enacted’ laws.” Republican Nat’l Comm. v. Common Cause R.I., No. 20A28,
2020 WL 4680151, at *1 (U.S. Aug. 13, 2020) (quoting Abbott v. Perez, 138 S. Ct.
2305, 2324 n.17 (2018)). We do not take this statement to stand for the general
proposition that violations of the Election and Electors Clauses cannot be challenged
if a state does not oppose those violations. The Electors here have standing
independently as elector candidates. Their standing is not based on Minnesota’s
ability, or lack of ability, to “enforce its duly enacted laws.” Id. (cleaned up).
      2
       Having concluded the Electors have standing as candidates, we need not
decide whether they also have standing under their other theories.

                                          -9-
        First, we note the Supreme Court has greatly narrowed the doctrine of
prudential standing. See Lexmark, Inc. v. Static Control Components, Inc., 572 U.S.
118, 126 (2014). Where constitutional standing is present, refusing to hear a case
based on prudential standing “is in some tension with . . . the principle that a federal
court’s obligation to hear and decide cases within its jurisdiction is virtually
unflagging.” Id. at 126 (cleaned up). While the Supreme Court recognized the
concept of third-party standing may still fit within the prudential standing analysis,
id. at 127 n.3, we do not find it applicable here because the Electors are raising their
own rights as candidates in the Minnesota general election. Although the Minnesota
Legislature may have been harmed by the Secretary’s usurpation of its constitutional
right under the Elector Clause, the Electors have been as well. Thus, we conclude
they have prudential standing to vindicate their rights under federal law. See
generally Bond v. United States, 564 U.S. 211, 214 (2011) (holding an individual
charged for violation of a federal statute had prudential standing to claim the statute
was invalid “on grounds that, by enacting it, Congress exceeded its power under the
Constitution, thus intruding upon the sovereignty and authority of the States”); Bush
v. Gore, 531 U.S. 103 (2000) (permitting a candidate for president to seek to
vindicate his rights and stating the issues on appeal were “whether the Florida
Supreme Court established new standards for resolving Presidential election contests,
thereby violating Art. II, § 1, cl. 2, of the United States Constitution and failing to
comply with 3 U.S.C. § 5, and whether the use of standardless manual recounts
violates the Equal Protection and Due Process Clauses”).

       Having concluded the Electors have Article III and prudential standing to bring
their claims, we must reverse the district court’s decision to the contrary.

                              B. Preliminary Injunction

     Because the district court did not decide any issue other than standing, we
would normally remand to the district court. See MPAY Inc. v. Erie Custom Comput.

                                         -10-
Applications, Inc., 970 F.3d 1010, 1021 (8th Cir. 2020) (explaining that remanding
to the district court “is ordinarily the appropriate course of action”) (emphasis added).
“However ‘where the merits comprise a purely legal issue, reviewable de novo on
appeal and susceptible of determination without additional factfinding, a remand
ordinarily will serve no useful purpose.’” Mangual v. Rotger-Sabat, 317 F.3d 45, 64
(1st Cir. 2003) (quoting N.H. Right to Life v. Gardner, 99 F.3d 8, 18 (1st Cir. 1996)).
Here, resolution on the merits depends primarily on the purely legal issue of whether
the Secretary’s extension of the ballot deadline violates the Electors Clause. Further,
the timing of this appeal makes it impractical to remand to the district court to decide
the merits in the first instance. We therefore consider the Electors’ constitutional
challenge to evaluate the propriety of preliminary injunctive relief.

       We generally review a denial of a motion for a preliminary injunction for abuse
of discretion, but here, because the district court never considered the merits, we are
left with a purely legal question to consider de novo. See Llapa-Mukasey, 520 F.3d
897, 899 (8th Cir. 2008). The factors for evaluating whether a preliminary injunction
should be issued are: “(1) the threat of irreparable harm to the movant; (2) the state
of the balance between this harm and the injury that granting the injunction will
inflict on other parties litigant; (3) the probability that movant will succeed on the
merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys. Inc., 640 F.2d
109, 113 (8th Cir. 1981) (en banc). “While ‘no single factor is determinative,’ the
probability of success factor is the most significant.” Home Instead, Inc. v. Florance,
721 F.3d 494, 497 (8th Cir. 2013) (citations omitted) (quoting Dataphase, 640 F.2d
at 113).

                               1. Success on the Merits

       We conclude the Electors are likely to succeed on the merits. This follows
from our determination that the Secretary’s actions in altering the deadline for mail-in
ballots likely violates the Electors Clause of Article II, Section 1 of the United States

                                          -11-
Constitution. The analysis is relatively straightforward. By its plain terms, the
Electors Clause vests the power to determine the manner of selecting electors
exclusively in the “Legislature” of each state. U.S. Const. art. II, § 1, cl. 2;
McPherson v. Blacker, 146 U.S. 1, 27 (1892) (“The constitution . . . . leaves it to the
legislature exclusively[.]”). And this vested authority is not just the typical legislative
power exercised pursuant to a state constitution. Rather, when a state legislature
enacts statutes governing presidential elections, it operates “by virtue of a direct grant
of authority” under the United States Constitution. Bush v. Palm Beach Cnty.
Canvassing Bd., 531 U.S. 70, 76 (2000). Consequently, only the Minnesota
Legislature, and not the Secretary, has plenary authority to establish the manner of
conducting the presidential election in Minnesota.

       Simply put, the Secretary has no power to override the Minnesota Legislature.
In fact, a legislature’s power in this area is such that it “cannot be taken from them
or modified” even through “their state constitutions.” McPherson, 146 U.S. at 35; see
also Palm Beach, 531 U.S at 76–77. Thus, the Secretary’s attempt to re-write the
laws governing the deadlines for mail-in ballots in the 2020 Minnesota presidential
election is invalid. However well-intentioned and appropriate from a policy
perspective in the context of a pandemic during a presidential election, it is not the
province of a state executive official to re-write the state’s election code, at least as
it pertains to selection of presidential electors. The democratically-enacted election
rules in Minnesota provide that mail-in votes must be received by 8:00 p.m. on
Election Day in order to be counted (or 3:00 p.m. if delivered in person). Minn. Stat.
§ 203B.08. The rule of law, as established by the United States Constitution and the
Minnesota Legislature, dictates these rules must be followed notwithstanding the
Secretary’s instructions to the contrary. There is no pandemic exception to the
Constitution. See Democratic Nat’l Comm. v. Wis. State Legislature, No. 20A66,
2020 WL 6275871, at *4 (Oct. 26, 2020) (DNC) (Kavanaugh, J., concurring in denial
of application for stay) (“‘[T]he design of electoral procedures is a legislative task,’
including during a pandemic.”) (internal citation omitted).

                                           -12-
       The Secretary and the Alliance argue the Minnesota Legislature has delegated
its authority to the Secretary by means of a general statute in the election code. Minn.
Stat. § 204B.47. This statute allows the Secretary to “adopt alternative election
procedures[,]” but only “[w]hen a provision of the Minnesota Election Law cannot
be implemented as a result of an order of a state or federal court[.]” Id. Even if the
Legislature’s Article II powers concerning presidential elections can be delegated in
this manner (an issue we do not reach), nothing in this statute authorizes the Secretary
to override the Legislature’s ballot deadlines due to public health concerns. By its
terms, Section 204B.47 only authorizes alternate rules where an election statue
“cannot be implemented as a result” of a court order. Id. (emphasis added). Here, the
Secretary initiated the court order in cooperation with litigants. And even then, the
order does not declare the statute invalid.

       The Secretary’s instructions to count mail-in ballots received up to seven days
after Election Day stand in direct contradiction to Minnesota election law governing
presidential elections, and the Electors have strongly shown likely success on the
merits since the Secretary’s actions are likely to be declared invalid under the Electors
Clause of Article II of the United States Constitution.

                                 2. Irreparable Harm

       The Secretary’s plan to count mail-in ballots received after the deadline
established by the Minnesota Legislature will inflict irreparable harm on the Electors.
The Secretary’s directions to local election officials to count ballots received up to
a week after the statutory deadline necessarily means that otherwise invalid ballots
will be entered in the vote totals that determine whether the Electors will be elected
or not. “The counting of votes that are of questionable legality . . . threaten[s]
irreparable harm.” Bush v. Gore, 531 U.S. 1046, 1047 (2000) (granting stay) (Scalia,
J., concurring). Further, as discussed above, the Secretary’s direction to local election
officials to disregard Section 203B.08 violates the United States Constitution and

                                          -13-
undermines the manner of selecting electors determined by the Minnesota
Legislature. This directly and irreparably harms the Electors as candidates.

                    3. Balance of Equities and the Public Interest

       The balancing of equities in this instance is not a perfunctory exercise. It is
beyond question that an injunction may create harm in terms of voter confusion so
close to the election. However, the inevitable post-election challenges to the counting
of invalid ballots if no injunction is granted is even more problematic since it would
give voters no opportunity to adjust their mailing time or to deliver their mail-in
ballots on Election Day to obviate their risk. As discussed further below, the Purcell
principle does not preclude an injunction under the present facts, especially if the
injunctive relief is limited in scope. And other considerations tip the balance in favor
of the Electors. These considerations are closely intertwined with the public interest,
which also weighs in favor of injunctive relief. The precedent it would set to allow
an executive branch official to negate the duly-enacted election laws of a state as they
pertain to a presidential election is toxic to the concepts of the rule of law and fair
elections. So we conclude the balance of harms weighs in favor of preserving the
ability to uphold the duly enacted election law of Minnesota and the rule of law.

      The public interest is likewise served by maintaining the ability to enforce the
law adopted by the Minnesota Legislature and in upholding the exclusive authority
vested in the Minnesota Legislature under the Electors Clause of the United States
Constitution.

      While injunctive relief preserving the ability to effectuate Minnesota election
law, as written by the Legislature, has some potential for administrative disruption
and voter confusion, this die was cast long ago. Voter confusion was inevitable once
the Secretary issued guidance to voters that was directly in contradiction to
Minnesota election law. An orderly process was hopelessly compromised when he

                                         -14-
usurped the authority of the Legislature under the Electors Clause of the Constitution.
During the entire pendency of this litigation, Minnesota voters have been left with
two sets of contradicting instructions: one from the Secretary and another that has
long been, and remains, codified in the election laws of Minnesota. In the end, “it is
always in the public interest to protect constitutional rights.” Phelps-Roper v. Nixon,
545 F.3d 685, 690 (8th Cir. 2008), overruled on other grounds by Phelps-Roper v.
City of Manchester, 697 F.3d 678, 692 (8th Cir. 2012) (en banc). Likewise, it is in
the public interest to maintain the integrity of elections by ensuring the ability to
separate and count only those ballots cast according to law.

                                 C. Purcell principle

       The Purcell principle — that federal courts should usually refrain from
interfering with state election laws in the lead up to an election — is well established.
See Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam). The Supreme Court has
recently and repeatedly reaffirmed it. See, e.g., DNC, 2020 WL 6275871; Andino v.
Middleton, No. 20A55, 2020 WL 5887393 (U.S. Oct. 5, 2020); Republican Nat’l
Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam).
Election rules must be clear and judges should normally refrain from altering them
close to an election. Purcell protects the status quo.

       But the Constitution recognizes something else. Namely that the design of
electoral procedures is, at bottom, a job for “the Legislature.” U.S. Const. art. I, § 4,
cl. 1; art. II, § 1, cl. 2; see also Rucho v. Common Cause, 139 S. Ct. 2484, 2495
(2019); cf. DNC, 2020 WL 6275871, at *2 (Gorsuch, J., concurring in denial of
application for stay) (“The Constitution provides that state legislatures — not federal
judges, not state judges, not state governors, not other state officials — bear primary
responsibility for setting election [and elector] rules.”). Here, the status quo
(Minnesota’s duly-enacted election law) was disrupted by the Minnesota Secretary
of State. When the constitutionally mandated locus for election decisions is

                                          -15-
disregarded, whether by a federal court, a state court, a state agency, or a state
official, the same rationale that works to prevent election interference by federal
courts also works to prevent interference by other entities as well. See DNC, 2020
WL 6275871, at *4 (Kavanaugh, J., concurring in denial of application for stay)
(defending appellate courts stepping in close to an election to remedy violations of
Purcell).

       The Purcell principle is a presumption against disturbing the status quo. The
question here is who sets the status quo? The Constitution’s answer is generally the
state legislature. And in the case of presidential elections, the Electors Clause vests
power exclusively in the legislature. In our case, the Minnesota Legislature set the
status quo, the Secretary upset it, and it is our duty, consistent with Purcell, to at least
preserve the possibility of restoring it.

       The consequences of this order are not lost on us. We acknowledge and
understand the concerns over voter confusion, election administration issues, and
public confidence in the election that animate the Purcell principle. With that said,
we conclude the challenges that will stem from this ruling are preferable to a post-
election scenario where mail-in votes, received after the statutory deadline, are either
intermingled with ballots received on time or invalidated without prior warning.
Better to put those voters on notice now while they still have at least some time to
adjust their plans and cast their votes in an unquestionably lawful way.

                                 III. CONCLUSION

      We therefore reverse the district court’s denial of the Electors’ motion for a
preliminary injunction and remand to the district court with instructions to
immediately enter the following order granting a preliminary injunction:




                                           -16-
       The Secretary and his respective agents and all persons acting in concert with
each or any of them are ordered to identify, segregate, and otherwise maintain and
preserve all absentee ballots received after the deadlines set forth in Minn. Stat.
§ 203B.08, subd. 3, in a manner that would allow for their respective votes for
presidential electors pursuant to Minn. Stat. § 208.04, subd. 1 (in effect for the
President and Vice President of the United States) to be removed from vote totals in
the event a final order is entered by a court of competent jurisdiction determining
such votes to be invalid or unlawfully counted. The Secretary shall issue guidance
to relevant local election officials to comply with the above instruction.

       Finally, matters remain before the district court including the Electors’ prayer
for a permanent injunction, and the district court shall conduct further proceedings
not inconsistent with this opinion.

KELLY, Circuit Judge, dissenting.

       The Electors,3 six days before the presidential election, seek to enjoin
enforcement of a state court order governing Minnesota’s deadline for absentee
ballots. Because I believe they have failed to show they are entitled to preliminary
injunctive relief, I dissent.

       As a threshold matter, I am not convinced the Electors have Article III standing
to assert claims under the Electors Clause. Although Minnesota law at times refers
to them as “candidates,” see, e.g., Minn. Stat. § 204B.03 (2020), the Electors are not
candidates for public office as that term is commonly understood. Whether they


      3
       Although I refer to plaintiff-appellants James Carson and Eric Lucero as “the
Electors” to be consistent with the court’s opinion, they are more accurately described
as “certified nominees of the Republican Party to be presidential electors.” Ante at
2.

                                         -17-
ultimately assume the office of elector depends entirely on the outcome of the state
popular vote for president. Id. § 208.04 subdiv. 1 (“[A] vote cast for the party
candidates for president and vice president shall be deemed a vote for that party’s
electors.”). They are not presented to and chosen by the voting public for their office,
but instead automatically assume that office based on the public’s selection of entirely
different individuals. But even if we nonetheless assume the Electors should be
treated like traditional political candidates for standing purposes, I question whether
these particular candidates have demonstrated the “concrete and particularized” injury
necessary for Article III standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
(1992). To the contrary, their claimed injury—a potentially “inaccurate vote tally,”
ante at 9—appears to be “precisely the kind of undifferentiated, generalized grievance
about the conduct of government” that the Supreme Court has long considered
inadequate for standing. Lance v. Coffman, 549 U.S. 437, 442 (2007) (examining
standing in the context of a claim under the Elections Clause). Because the Electors,
should they in fact assume that office, must swear an oath to mark their Electoral
College ballots for the presidential candidate who won the state popular vote, Minn.
Stat. § 208.43 (2015), it is difficult to discern how they have more of a “particularized
stake,” Lance, 549 U.S. at 442, in Minnesota conducting fair and transparent elections
than do the rest of the state’s voters.

       But even assuming the court is right that the Electors have standing, the merits
of this case implicate both “the authority of state courts to apply their own
constitutions to election regulations,” Democratic Nat’l Comm. v. Wis. State
Legislature, No. 20A66, 2020 WL 6275871, at *1 (Oct. 26, 2020) (Roberts, C.J.,
concurring in denial of application to vacate stay), and Minnesota’s efforts to
preserve its “democratically enacted state election rules,” id. at *3 (Kavanaugh, J.,
concurring in denial of application to vacate stay). Under the Electors Clause, “[e]ach
State shall appoint, in such Manner as the Legislature thereof may direct, a Number
of Electors, equal to the whole Number of Senators and Representatives to which the



                                          -18-
State may be entitled in the Congress.” U.S. Const. art. II, § 1, cl. 2. According to
the court, the import of this clause is that “only the Minnesota Legislature . . . has
plenary authority to establish the manner of conducting the presidential election in
Minnesota.” Ante at 12. Even if we operate under this narrow interpretation of the
term “the Legislature,”4 however, Minnesota’s legislature has expressly delegated
some of its lawmaking authority to the Minnesota Secretary of State where elections
are concerned.

      One of the statutes that delegates lawmaking authority to the Secretary of State
provides that “[w]hen a provision of the Minnesota Election Law cannot be


      4
       Contra Davis v. Hildebrandt, 241 U.S. 565, 566–70 (1916) (interpreting “the
Legislature,” as used in the Elections Clause, U.S. Const., art. I, § 4, cl. 1, to
encompass the veto power of Ohio citizens exercised via the state constitution’s
referendum process); Smiley v. Holm, 285 U.S. 355, 368 (1932) (concluding that the
Minnesota Governor’s exercise of veto power was part of the state’s process of
enacting laws and explaining that nothing in the Constitution requires legislatures “to
enact laws in any manner other than that in which the Constitution of the state has
provided that laws shall be enacted”); Ariz. State Legislature v. Ariz. Indep.
Redistricting Comm’n, 576 U.S. 787, 804–09 (2015) (interpreting “the Legislature,”
as used in the Elections Clause, to include an independent redistricting commission
Arizona used to redraw its congressional districts); see also Moore v. Circosta, Nos.
1:20CV911, 1:20CV912, 2020 WL 6063332, at *23 (M.D.N.C. Oct. 14, 2020) (“The
meaning of ‘Legislature’ within the Electors Clause can be analyzed in the same way
as ‘Legislature’ within the Elections Clause.”), request for injunctive relief pending
appeal denied sub nom. Wise v. Circosta, No. 20-2104, 2020 WL 6156302 (4th Cir.
Oct. 20, 2020) (en banc), application for injunctive relief denied sub nom. Moore v.
Circosta, No. 20A72, 2020 WL 6305036 (Oct. 28, 2020); see Donald J. Trump for
President, Inc. v. Bullock, No. CV 20-66-H-DLC, 2020 WL 5810556, at *11 (D.
Mont. Sept. 30, 2020) (“As an initial matter, the Court finds no need to distinguish
between the term ‘Legislature’ as it is used in the Elections Clause as opposed to the
Electors Clause.”).



                                         -19-
implemented as a result of an order of a state or federal court, the secretary of state
shall adopt alternative election procedures to permit the administration of any election
affected by the order.” Minn. Stat. § 204B.47. The statute goes on to explain that the
Secretary may adopt alternative election procedures encompassing “the voting and
handling of ballots cast after 8:00 p.m. as a result of a state or federal court order or
any other order extending the time established by law for closing the polls.” Id. This
delegation of the legislature’s lawmaking authority is both specific and limited. See
id. (explaining that such alternative election procedures will remain in place only
until “the first day of July following the next succeeding final adjournment of the
legislature, unless otherwise provided by law or court order”).

       The underlying state court litigation began when the Alliance sued the
Secretary concerning the constitutionality of a Minnesota statute, as applied in the
context of a pandemic, requiring that absentee ballots be received by Election Day to
be counted. Minn. Stat. § 203B.08 subdiv. 3; Minn. R. Code § 8210.2200 (2020).
The state court parties eventually agreed to a Partial Consent Decree, which the state
court entered on August 3, 2020, deeming its contents consistent with both Minnesota
and federal law. That consent decree halted enforcement of Minnesota’s Election
Day receipt deadline for absentee ballots during the 2020 general election only.
Pursuant to the consent decree, the Secretary agreed to “issue guidance to local
election officials instructing” that all otherwise valid absentee ballots that are
postmarked by Election Day and received by election authorities no later than seven
days after the election must be counted. As a result, the Secretary “adopt[ed]
alternative election procedures to permit the administration” of the current election.

       The court concludes that this change to the deadline for receipt of absentee
ballots violates the Electors Clause because only “the Legislature” can designate the
“Manner” of appointing electors under the Electors Clause. U.S. Const. art. II, § 1,
cl. 2. But here the Minnesota legislature has “direct[ed]” the Secretary to adopt



                                          -20-
alternative procedures because a state court order prevents him from implementing
a provision of the Minnesota election law.5 Far from “overriding” the state
legislature, the Secretary followed a duly enacted provision of Minnesota state law
when implementing alternative procedures for receiving ballots after Election Day.
I see no grounds to conclude that the Secretary’s exercise of limited lawmaking
authority pursuant to an express legislative delegation necessarily violates Article II.
See e.g., Merril v. People First of Ala., No. 20A67, 2020 WL 6156545 (Oct. 21,
2020) (granting an application to stay district court’s permanent injunction enjoining


      5
         State legislatures regularly delegate to their secretaries of state such powers
and duties as are necessary to regulate the “manner” of federal elections, including
the selection of electors. See, e.g., Minn. Stat. § 208.45(a)–(b) (giving the Secretary
express statutory authority to “preside at the meeting of electors” and to appoint
alternate electors should the anticipated elector fail to show up); Ohio Rev. Code
Ann. § 3501.04 (2020) (“The secretary of state is the chief election officer of the
state, with such powers and duties relating to the registration of voters and the
conduct of elections as are prescribed in Title XXXV of the Revised Code,” which
includes laws governing selection of presidential electors.); Nev. Rev. Stat. §
298.065.1–.3 (2020) (giving the Secretary of State authority to “appoint to the
position of presidential elector” an alternate elector, within certain statutory
parameters, in the case a nominee for presidential elector is absent from the meeting
of electors); W. Va. Code § 3-1A-6(a) (2020) (“The Secretary of State shall be the
chief election official of the state. . . . [T]he Secretary of State shall have the
authority . . . to make, amend and rescind such orders and to promulgate legislative
rules . . . as may be necessary to standardize and make effective the provisions of this
chapter,” among which is a statute governing selection of presidential electors.); Ala.
Code § 17-11-3(e) (2020) (“If the occurrence of a state of emergency . . . renders
substantial compliance with this article impossible or unreasonable . . . the Secretary
of State . . . may adopt an emergency rule to allow those qualified voters to vote by
absentee ballot.”). To insist that “the Legislature” in the context of the Electors
Clause refers only to a state’s traditional legislative organs, and cannot also
encompass secretaries of state or other government entities to whom legislative duties
have been delegated, is at odds with the reality of how states go about fulfilling the
deeply important duty of holding presidential elections.


                                         -21-
enforcement of the Alabama Secretary of State’s ban—not the Alabama legislature’s
ban—on curbside voting in this election);6 see also Bush v. Gore, 531 U.S. 98, 116
(2000) (per curiam) (Rehnquist, C.J., concurring) (noting that the Florida legislature,
“[a]cting pursuant to its constitutional grant of authority,” had “created a detailed, if
not perfectly crafted, statutory scheme that provides for appointment of Presidential
electors by direct election,” including delegating “the duties of administering
elections” to county canvassing boards).

        The court relies on the idea that the Secretary “initiated” the state court order
to conclude that § 204B.47 provides no statutory support for the Secretary’s
instructions to the voters. Yet it was the Alliance that sued the Secretary in state
court for relief, after which the parties entered into a consent decree. There is no
allegation of collusion between the state court parties to manufacture a dispute, nor
is there any allegation of fraud on the state court. If there were such evidence,
perhaps the “manner” for appointing electors would not have in fact been “directed”
by Minnesota’s legislature. A party’s fraudulent efforts to obtain “an order of a state
or federal court” in order to make sure “a provision of the Minnesota Election Law
cannot be implemented” would be just that—fraud—and thus not within the authority
the legislature delegated to the Secretary in § 204B.47. Minn. Stat. § 204B.47. But
that is not this case. To the contrary, the record contains no indication that the Partial
Consent Decree was the result of anything other than an arms-length negotiation.7




      6
       In that case, no provision of Alabama law expressly prohibited curbside
voting, nor did any provision of Alabama law expressly provide for the practice.
 People First of Ala. v. Merrill, No. 2:20-cv-00619-AKK, 2020 WL 5814455, at *33
(N.D. Ala. Sept. 30, 2020).
      7
       Indeed, the state court expressly found that the parties “have engaged in arms’
length negotiations.”


                                          -22-
       Notably, the Minnesota legislature has expressed no opposition to the decree,
or to its extension of the deadline for absentee voters to submit their ballots. See
Republican Nat’l Comm. v. Common Cause R.I., No. 20A28, 2020 WL 4680151
(Aug. 13, 2020) (denying an application to stay a consent decree because, unlike
other cases where the state “defends its own law,” “the state election officials
support[ed] the challenged decree, and no state official ha[d] expressed opposition”).
In short, the fact that the Secretary, a defendant in a civil suit, settled a case pursuant
to stipulated terms rather than going to trial does not render the resulting court-
ordered Partial Consent Decree any less of a “state or federal court order” preventing
a provision of the Minnesota election law from being implemented. See Minn Stat.
§ 204B.47. Under these circumstances, the Secretary is authorized to create
alternative election procedures.

       I am thus not persuaded the Electors have established a likelihood of success
on the merits, the “most significant,” ante at 11, factor in evaluating the propriety of
preliminary injunctive relief. The other factors set out in Dataphase Sys., Inc. v. C
L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc)—the potential harm
injunctive relief will cause to other parties, the threat of irreparable injury to the
Electors, and the public interest—also weigh in favor of denying the injunction.
Further, the Supreme Court has cautioned that courts considering injunctive relief on
the eve of an election must “weigh, in addition to the harms attendant upon issuance
or nonissuance of an injunction, considerations specific to election cases and [the
court’s] own institutional procedures.” Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006)
(per curiam). When courts alter election procedures close to an election, they can
themselves cause “voter confusion and consequent incentive to remain away from the
polls.” Id. at 5; see Common Cause R.I., 2020 WL 4680151, at *1 (declining to
grant injunctive relief altering state election procedures months before the general




                                           -23-
election in part because doing so might confuse Rhode Island’s voters); Andino v.
Middleton, No. 20A55, 2020 WL 5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J.,
concurring in grant of application for stay) (“[T]his Court has repeatedly emphasized
that federal courts ordinarily should not alter state election rules in the period close
to an election.”) (cleaned up).

       The court’s injunctive relief will cause voter confusion and undermine
Minnesotans’ confidence in the election process, implicating both Purcell concerns
and the public interest inherent in having eligible citizens participate in state
elections, as well as causing potential harm for voters. League of Women Voters of
N.C. v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014) (“By definition, the public
interest favors permitting as many qualified voters to vote as possible.” (quoting
Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (cleaned up)). Voters
have received but one set of instructions for returning their absentee ballots this
election. Those instructions, which are printed on each of the more than 1.7 million
absentee ballots the Secretary has already mailed out to voters this election cycle,
direct voters as follows: your mail-in ballot will be counted so long as (1) it is
postmarked by November 3; and (2) election officials receive it within seven calendar
days of November 3. Under Minnesota law, these are the only ballot-return
procedures in place. As of October 23, almost 580,000 Minnesota voters had
requested—but not yet returned—their absentee ballots. In accordance with
Minnesota’s current election procedure, these voters would have until November 3
to mail or otherwise submit their ballots. The court’s action today, however, moves
up that absentee ballot receipt deadline, which has been in place since August 3, by
one whole week. Any absentee voter who has not yet returned their ballot, and who
is anxious about doing so in person because of COVID-19, especially given
Minnesota’s rising case numbers, runs the substantial risk of being disenfranchised.

      The court’s novel injunctive relief also harms Minnesota and the Secretary.
Four days before Election Day, they are now required to figure out new procedures


                                         -24-
for sorting ballots that will comply with the court’s order “to identify, segregate, and
otherwise maintain and preserve all absentee ballots received after” election day.
Ante at 17.

       Finally, I’m not convinced the Electors have shown they would suffer any
irreparable harm should this court deny injunctive relief. It cannot be ascertained at
this point how many absentee voters will in fact mail their ballots on, or shortly
before, Election Day, causing them to be received by local election authorities within
the seven days following November 3. Nor can we know whether those votes, if
counted, would make any difference to the Electors’ position. Any claimed harm is
thus insufficient to constitute irreparable injury to the Electors.

       The Supreme Court has “repeatedly emphasized that lower federal courts
should ordinarily not alter the election rules on the eve of an election.” Republican
Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam).
Nonetheless, this court has issued an order directing the Minnesota Secretary of State
to take specific action with respect to its election process for an election that is
already under way. I see nothing in the order that puts voters “on notice [of the
change in the deadline for receiving ballots] while they still have at least some time
to adjust their plans and cast their votes in an unquestionably lawful way.”8 Ante at
16. At this point, it is simply too late for any absentee voter who has not yet mailed


      8
         This court’s specific injunctive relief, which was not requested by the Electors,
also raises several questions. Is it possible for Minnesota election officials to separate
out presidential votes from all other votes on the ballot? What will that undertaking
entail? Should election officials tally votes for the presidential candidates on ballots
received within seven days of Election Day, or await further instructions to do so?
If all the votes will not be tallied, and this case has not reached final resolution, how
can we determine which party’s elector-nominees will participate in the Electoral
College? Minnesota won’t know, at least not until a court enters yet another order
on the validity of Minnesota’s election procedures.


                                          -25-
their ballot to do so with confidence that it will arrive by Election Day. The court’s
injunctive relief has the effect of telling voters—who, until now, had been under the
impression that they had until November 3 to mail their ballots—that they should
have mailed their ballots yesterday (or, more accurately, several days ago). With the
court’s injunction in place, fewer eligible Minnesotans will be able to exercise their
fundamental right to vote. That, in and of itself, should give us significant pause
before granting injunctive relief.

      I respectfully dissent.
                       ______________________________




                                        -26-